DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 21, 23-35, and 37-40 are pending for examination.  Claims 1-20 were cancelled in preliminary claim amendments filed 07/30/2019.  Claims 22 and 36 were cancelled in claim amendments filed 02/22/2021.


Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted on 05/20/2019 is in compliance with the provisions of 37 CFR 1.97, 1.98, and MPEP § 609.  It has been placed in the application file, and the information referred to therein has been considered as to the merits.


Allowable Subject Matter
Claims 21, 23-35, and 37-40 are allowed.

The following is an Examiner’s statement of reasons for allowance:
The elements of independent Claims 21, 28, and 34 were neither found through a search of the prior art nor considered obvious by the Examiner.  In particular, the prior art of record does not teach or suggest, in combination with the remaining limitations and in the context of their claims as a whole
Claim 21: “…query a relational database for a plurality of workflow activity records associated with respective activities of a workflow, wherein the query is indicative of one or more workflow activity records of the plurality of workflow activity records that do not have respective associated child workflow activity records and have respective unsuccessful execution statuses; receive the plurality of workflow activity records from the relational database;…”
Claim 28: “…querying, by a processor, a database for a workflow activity record, wherein the workflow activity record does not have an associated child activity record in the database and has an unsuccessful execution status; receiving, by the processor, the workflow activity record from the database;…”
Claim 34: “…query a relational database for a plurality of workflow activity records associated with respective activities of a workflow, wherein the query comprises criteria associated with one or more workflow activity records of the plurality of workflow activity records that do not have respective associated child workflow activity records and have respective unsuccessful execution statuses; receive the plurality of workflow activity records from the relational database;…”

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 


Inquiry Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JOSEPH KUDIRKA whose telephone number is (571)270-7126.  The Examiner can normally be reached on M-F 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Matt Kim, can be reached on (571) 272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access 






/JOSEPH R KUDIRKA/            Primary Examiner, Art Unit 2114